The defendants Alfred Affrunti and Yvonne C. Affrunti, doing business as Village Chair & Wares, failed to make a prima facie showing that their snow removal efforts did not cause, create, or otherwise increase the allegedly hazardous icy and snowy condition of the sidewalk where the plaintiff James Ma-honey fell (see Lopez v City of New York, 290 AD2d 539; Mejia v City of New York, 272 AD2d 453; Fezza v Rogers, 167 AD2d 599). Accordingly, the Supreme Court erred in granting that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted against them. Altman, J.P., Goldstein, H. Miller and Rivera, JJ., concur.